                     IN TH E UNITED STATES DISTRICT COURT
                    FOR THE W ESTERN DISTRICT OF W RGIM A
                               DANW LLE DW ISION


UM TED jTATESOF AM ERICA
                                                      C rim inalN oi4:18-CR -00033


CARL M Y KENNEDY


                    JOINTDISCOVERY AND INSPECTION ORPER
       TH IS DAY cam l the United Statesof Am erica,by itsAttorney,and the Defendant,by

cotmsel,and m oved the Cotu'tforent'
                                   ry ofan Ordergoverning theproyisionsofdiscovery by the
                                        '                             .
                                    ,

respectivepartiesin tlliscase,pursuantto Rules16and 12.1,12.2,12.3and 6(e)oftheFederal
RulesoYcrim inalProcedtlre. W hereupon, theAttorney fortheUnited States
                                                                     x and colmselforthe'

Defendant m oved the Courtto approve and order the following schedule of discovery and

inspection in thiscase,which said M otion theCourtgrM ted;itistherefore

       ADJUDGED and ORDERED thattheUnited State:ofAm ericapermitthedefendantto

inspect,copy and/orphotograph:

           (1) any relevantwritten orrecorded statementsmadeby the defendant,or
       copies thereof,within the possession,custody orcontrolofthe governm ent,the

       existence of Which is known,or by the exercisè of due diligence m ay becom e

       known,to the attom ey forthe governm ent;the substance of any oralstatem ent

       Fhich the goverpm entintends to offer in evidence atthe tiialby the defendant

       whetherbeforeorafterarrestinresponsetointenogationbyany personthenlcnoFn

       to the defendantto be a governm entagent;and recorded testim ony ofthe defendant

       before ag'
                randjury wllich relatesto the offense charged. lfthe defendantisa
cop oratioh,pm nership,assoçiation orlaborllnion,the courtgrantsthedefendant

discoveryofrelevantrecordedtestimony ofany witnessbefprea g'
                                                           randjury who
                                                                '

(a)was, atthetim e ofthattestim ony,so situated asan officerorempl
                                                               r oyee asto
have been ablelegally to bind the defendmltin respectto conductcopstituting the

offense,or(b)was,atthetimeoftheoffense,personally involved in thealle'ged
conductconstimtingtheoffenseandso situatedasan öftk eroremployeeastohave

been able legallytobindthedefendantinrespecttothatalleged condtt
                                                               wctinwhich

thewitnesswasinvolved.

    (2) Suchcopyofthedefendant'spriorcriminalrecord,ifany,asiswithinthe
possession,cilstody,orcontrolofthegovernm ent,theexistenceofwhichiskliown,

orby the exercise ofdue diligence may becom e known,to the attorlley forthe

governm ent.

    (3) Books,papers,documents,photographs,tangible objects,buildihgsor
places,orcopies orportionsthereof,which are within thepossession,custody or

control of the governm ent, and which are m aterial to the preparation of the

defendant'sdefenseorareintended foruseby thegovernm entasevidencein chief

atthetrial,orwere obtained from orbelongto thedefeùdant.

    (4) Any results or repol'ts of physical or mental exnminations,and of
jcientitk testsorexperim ents,orcopiesthereof,which arewithin thepossession,

custody,or controlofthe govem m ent,the existence of which is know n,or by the

exercise ofdue diligence may becom eknown,to the attorney forthe government,

andwhich arematedalto thepreparation ofthe defenseorare intended foruseby
       thegovernmentasevibenceillclliefatthetrial.

        (5)W ritten sllmmaryoftestimony thatthegovem mentintendsiouselmderRtlles702,
703 or 705 of the Federal Rules of Evidence dtlring its case-in-cllief, as required by Rtlle

16(a)(1)(G)oftheFederalRulesofCriminalProcrdure.
      (6)Anystatemçnjsofawitnessthatisinthepossessionofthegovernmentandwhichrelates
tothesubjectmatterofthewitness'stestimony,ptlrsuanttoFed.R.Crim.P.26.2(a)an.
                                                                           dTitle18,
United StatesCode,Section 3500.

       IT IS FURTHER ORDERED that the United States provide to the Defendant atly
                                    k'

evidenceofanexculpatorynattzre,asdefinedinBradvv.M aryland,373U.S.83(1973),andthose
casesintep reting thatOpillion.

       1$ ISFURTHER ORDERED thatintheabsenceofgoodcauseChown,theUnited States

mustnotifythedefendantofitsintehttopresent404(b)evidence(priorbad acts)atleast7 days
beforetrial.

       IT ISFURTHER ORDEVED thatthedefendantpermittheattorneyfortheUnitedStates
to inspect,copy and/orphotograph:

                anybooks,papers,docllmeùts,photographs,tangibleobjects,orcopies
       orportionsthereotlwllich are within the possession,custody,orcontrolofthe
       defendantand which thedefendantintendsto introduceasevidencein chiefatthe

       trial.

           (2) anyresultsorreportsofphysicalormentalexnminationsandofscientific
       testsotexperim entsm adein connection with theparticularcase,orcopiesthereofk
       witltin thepossession,orcontrolofthedefendant,and wllich thedefendantintends
'




                          f'              :




                          .                   to introduce asevidence in chiefatthe trialor which wasprepared by a witness

                                              whom the defendantintendsto callatthetrialwhen theresultsorreportsrelateto

                                               thatwitness'testim ony.

                                              (3)W rittenmlmmar/oftestimonythatthedefendantintendsto.
                                                                                                    useunderRules702,703.or
                  .
                                  705oftheFederalRulesofEvidencedtlringitscasecin-cllief,asrequiredby Rule 16(b)(1)(C)of
                                  the FederalRules ofCrim inalProcedure.

                                              (4)Any statementsofawitnessthatisinthepossessionofthedefendantandwhich relates
                                  tothesubjectmatterofthewitness'stestimony,pursuanttoFed.R.Crim.P.26.2(a).
                                               IT IS FURTHER ORDERED thatthe accused disclosewhetherheintendsto introduce

              .
                                  evidenceto establish an alibi,and ifso,thatwithintheTime limitssetforth in Fed.R.Crim.P.

                                  12.1(a),thedefendantstatethespecificplaceorplacesatwllichheclaimstohavebeenatthetime
                                  k                                 :    .                                          '
                                  ofthe alleged offense and thè namesand addresses ofthe witnessesupon whom the defendant

                              .   intendsto rely to establish such alibi. Ifthe defendantm akes disclosure tm derthisparagraph,
                                                                                                          '                       .
                                      .             .


                                  thenthegovernmentmustmakedisclosureofitswitnesseslmderFed.R.Crim.P.12(b).
                                              IT IS FURTH ER ORDERED,ptlrsuantto Fed.R.Crim .P.12.2,that,ifthe defendant
                  .           e                                 %

                      .           intendsto rely upon a defense ofinsnnity orto introduce experttestimony relating to a mental
    '
                                  disease ordefectorany otherm entalcondition ofthe defendantbearing upon theissue ofguilt,
    .
                                  thedefendantshallnotifythegovernmentin writingofsuch intention and fileacopy ofsuchnotice

                                  withtheclerk.                          .

                                              IT IS FU RT H ER O RD ER ED ,plzrsuantto Fed.R .Crim .P.12.3,that,ifthe defendant

                                  intendsto claim a defense ofactualorbelieved exercise ofpublic authority on behalfofa 1aw

                                  enforcem entofFederalintelligenceagency atthetim eofthealleged offense,the defendantshall '
                                                                                                                             '
                                                            ,



                                                                                  4


        l..
sezveupon theattorzzey foztheGovernmentawritten notice ofsuch intention,andthattheparties

otherwisecomply w1th Fed.R.Crim .P.12.3.
       IT IS FURTHER ORDERED thatthepartiesprovidethe above-ordered discovery and

inspection notlaterthan 14 daysbeforetrialatthe oftice ofthe Urlited StatesAttorney,tmless

otherwise provided for in tllis Order.

       IT IS FURTHER ORDERED thatthepartiesm ayusetheabove-ordereddiscoverysolely

totheexteniauthorizedandrequiredtbytheCourt'sOrderenteredinresponsetotheUnited States'
M otion forVoltmtaryDisclosttreofGrand Jury and OtherM aterials.

       IT IS FURTHER ORDERED thatif,priorto ordlzring trial,aparty discoversadditional
       .                                                                  $


evidenceormaterialpreviouslyrequestedorordered,phichisslzbjecttodiscoveryorinspection
tmderthe RulesofCdm inalProcedlzre,such party shallprom ptly nqtify the otherparty,orthat

otherparty'sattorney,orthecourtoftheexistenceoftheadditionalevidepce orm aterial.

       IT ISFURTHER ORDERED thattheClerkofthisCourtshallcertifycopiesofthisorder
toeacilattomeywhobecomescduiselin thiscaseatanytimeandtoanyparty actingpro se.
How ever,ifan Indictm entin thiscaseistmderseal,the Clerk should delay sending acopy oftllis

Orderto defense colmsellmtilthetmsealing ofthe lndictm ent.


                             /&-                            u
           xr
            lxm m this !A dayof                             2019.

                                                        '
                                                    ,




                                          UNITED SYATES DI>               DGE
SEEN AND AGREED :




Rachel .Swat'tz
A ssistantUrlited StatesAttorney




Counself rDefendant
